Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
Applicant’s arguments and amendments filed on 10/22/2021 regarding the Specification objection have been considered. The arguments and amendments (10/22/2021, Page 1) were found persuasive. Therefore, the objection to Specification is withdrawn. 
Applicant’s arguments and amendments filed on 10/22/2021 regarding the 35 U.S.C. 112(b) rejections have been considered. All other arguments and amendments are found persuasive except that the amendments to claim 20 step d) are not sufficient to overcome the rejection because the flow path of the sample fluid is still unclear.
During a telephone interview with applicant’s attorney Mr. Ashley Pezzner on January 13th 2022, examiners discussed with the attorney regarding 35 U.S.C. 112(b) rejection to claim 20 step d). In order to overcome the 35 U.S.C. 112(b) rejection and place the claims in the condition for allowance, examiners suggested and applicants agreed to amend claim 20 as detailed below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 20: A test cassette for the detection of at least one analyte from a sample fluid, the test cassette having a first sample chamber and a second sample chamber, which are separated by a carrier having at least two surfaces comprising a front side and a rear side, wherein the front side of the carrier points towards the first sample chamber and the rear side of the carrier points towards the second sample chamber, and 
a) at least one receptor molecule fixed on the front side of the carrier, 
b) at least one free volume formed over each of the front side and the rear side of the carrier and delimiting the free volume in each case by a chamber wall, 
c) the first sample chamber having at least a first opening and a second opening, whereby the sample fluid flows through the first opening along a flow gradient over the front side of the carrier to the second opening distanced from the carrier, 
d) the second sample chamber having at least a first opening and a second opening, whereby the sample fluid flows through the second sample chamber first opening from the first sample chamber second opening along a flow gradient over the rear side of the carrier, 
e) the second opening of the first sample chamber and the first opening of the second sample chamber being interconnected by a channel, 
f) the second opening of the second sample chamber enabling a discharge of the fluid, 
. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts fails to teach the claimed invention.
For example, Miller (US 2009/0211977) teaches a flow cassette (see Figure 1 and paragraphs 0071-0078) but fails to teach the claimed test cassette and more specifically, fails to teach a test cassette for the detection of at least one analyte from a sample fluid, the test cassette having a first sample chamber and a second sample chamber, which are separated by a carrier having at least two surfaces comprising a front side and a rear side, wherein the front side of the carrier points towards the first sample chamber and the rear side of the carrier points towards the second sample chamber, and a) at least one receptor molecule fixed on the front side of the carrier, b) at least one free volume formed over each of the front side and the rear side of the carrier and delimiting the free volume in each case by a chamber wall, c) the first sample chamber having at least a first opening and a second opening, whereby the sample fluid flows through the first opening along a flow gradient over the front side of the carrier to the second opening distanced from the carrier, d) the second sample chamber having at least a first opening and a second opening, whereby the sample fluid flows through the second sample chamber first opening from the first sample chamber second opening along a flow gradient over the rear side of the carrier, e) the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             

/BAO-THUY L NGUYEN/           Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                             	January 18, 2022